Citation Nr: 1736887	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  05-26 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement an initial compensable rating, prior to March 15, 2006, and 10 percent thereafter for a left frontal skull fracture with residual scarring.  

2.  Entitlement to an increased rating in excess of 10 percent for internal derangement of the right knee, prior to July 12, 2011.

3.  Entitlement to an initial increased rating in excess of 10 percent for internal derangement of the right knee with arthritis, from October 29, 2004 to July 12, 2011.

4.  Entitlement to an increased rating in excess of 30 percent for right knee total arthroplasty.

5.  Entitlement to a total disability rating based on individual unemployability (TD1U).



REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2004 and April 2006 rating determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.

In October 2007, the Board adjudicated the issue of entitlement to a rating in excess of 10 percent for internal derangement of the right knee.  The Board denied a rating higher than 10 percent based on right knee instability, but granted a separate 10 percent rating for right knee arthritis.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In a September 2008 Joint Motion for Remand (JMR), the parties determined that a remand was warranted with regards to the issue of an increased disability evaluation for the right knee disability.  By a September 2008 Order of the Court, the Court granted the JMR, vacated the October 2007 Board decision, and remanded the matter for readjudication. 

In January 2010, the Board remanded the increased rating and service connection claims on appeal for evidentiary and procedural development.  The case returned to the Board in September 2011.  The Board determined that a claim of entitlement to a TDIU had been raised by the record; the claims were remanded to the agency of original jurisdiction (AOJ). 
When this appeal was before the Board in September 2011, the Board noted that the Veteran's right knee disability was characterized as "internal derangement of the right knee" and evaluated by two separate 10 percent disability ratings for internal derangement (instability) and arthritis.  On July 12, 2011, the Veteran underwent right total knee arthroplasty at the Oklahoma City VA Medical Center (VAMC).  In a September 2011 rating decision, the AOJ recharacterized the service-connected right knee disability as a "right total knee arthroplasty" and changed the diagnostic code used to rate the service-connected condition to reflect a prosthetic replacement of the knee joint.  A temporary total evaluation was assigned from July 12, 2011 and a 30 percent evaluation was assigned from September 1, 2012.  The title page of this decision and the phrasing of the issues on appeal reflect the changes made to the characterization of the service-connected right knee disability in the September 2011 rating decision.

In January 2015, the Board granted service connection for headaches, and remanded the remaining issues on appeal for additional development of the record.  

The issue of entitlement to a TDIU is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  For the entire period of this appeal, left frontal skull fracture with residual scarring is manifested by a 3 centimeter by 3 millimeter scar with palpable indentation; it is not disfiguring, and no keloid formation or adherence to underlying tissue was noted on examination; at no point during this period was this disability noted to be productive of pain, instability, or functional impairment.   

2.  For the period prior to July 12, 2011, internal derangement of the right knee based on instability was manifested by

3.  For the period prior to July 12, 2011, internal derangement of the right knee with arthritis was manifested, at worst, by osteoarthritic changes with extension of zero degrees and flexion of 100 degrees.

4.  There are no intermediate degrees of residual weakness, pain, or limitation of motion associated with the right knee total arthroplasty.


CONCLUSIONS OF LAW

1.  For the period prior to March 15, 2006, the criteria for a 10 percent evaluation for a scar of the left forehead as a residual of a skull fracture have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.10 (2016); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (as in effect prior to October 23, 2008).

2.  The criteria for an evaluation in excess of 10 percent for a scar of the left forehead as the residual of a skull fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.10 (2016); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (as in effect prior to October 23, 2008).

3.  For the period prior to July 12, 2011, the criteria for an evaluation in excess of 10 percent for internal derangement of the right knee with instability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

4.  For the period prior to July 12, 2011, the criteria for an evaluation in excess of 10 percent for internal derangement of the right knee with arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5258, 5259, 5260, 5261 (2016).

5.  The criteria for an evaluation in excess of 30 percent for right knee total arthroplasty have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5260, 5261, 5262, 5263 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

The Veteran was notified of the evidence necessary to support his claims of entitlement to service connection for a skull fracture and a higher evaluation for his right knee disability in a September 2003 letter.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.  

A November 2007 letter advised the Veteran of the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  The Board acknowledges that the November 2007 notice regarding disability ratings and effective dates was issued subsequent to the initial adjudication of the Veteran's claims; however, the Board finds that there was no prejudice as the issues decided herein were subsequently readjudicated in a July 2009 rating decision and an August 2009 supplemental statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).

The Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection for a left frontal skull fracture with residual scarring.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 90-91.

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the claims file.  The Veteran was afforded VA examinations, and the Board finds that the resulting examination reports are adequate for the purpose of deciding the Veteran's claims for higher evaluations, as the record was reviewed, the Veteran was examined, and the examiners provided the rationale underlying their conclusions.

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that in cases where the original rating assigned is appealed, as with the Veteran's left frontal skull fracture claim, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case with the Veteran's right knee claim, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2016); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See also Fenderson.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7. 

Evaluation of Skull Fracture Residuals

The criteria for rating scars were revised, effective October 23, 2008.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  As the Veteran filed the current claim prior to that date, the previous criteria apply.
38 C.F.R. § 4.118, Diagnostic Code 7800 (2009) provides ratings for disfigurement of the head, face, or neck, based on characteristics of disfigurement.  Disfigurement of the head, face, or neck, where shown by one characteristic of disfigurement warrants a 10 percent rating.  A 30 percent disability evaluation is warranted for disfigurement of the head, face, or neck, with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  The eight characteristics of disfigurement are: scar five or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

Diagnostic Codes 7801 and 7802 pertain to scars other than on the head, face, or neck, and are thus not applicable to this case.

Diagnostic Code 7803 notes that unstable superficial scars are evaluated as 10 percent disabling.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage. 

The next criteria that of Diagnostic Code 7804, provide that superficial scars that are painful on examination are rated as 10 percent disabling.  Note (1) following states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation 

Finally, Diagnostic Code 7805 directs that other scars shall be rated on the limitation of function of the affected part.

On VA examination in March 2006, the Veteran's history was reviewed.  The examiner noted that in 1970, the Veteran was stuck on the left frontal area of the forehead with a beer bottle, sustaining a laceration.  The Veteran reported that he experienced a loss of consciousness, but did not know how long.  He noted that when he was 25 years old, he starting having frontal headaches one or two times per month.  Physical examination revealed a 3 centimeter by 3 millimeter scar with a palpable indentation.  There was no adherence to underlying tissue, and the texture of the skin over the scar was normal.  There was no instability or pain.  The scar was flesh colored, but appeared to be deep.  There was no inflammation, edema, or keloid formation.  There was no gross distortion or asymmetry of any facial feature.  There was no induration or inflexibility of the skin over the scar.  X-rays revealed a healed left frontal skull fracture.  

On VA examination in July 2009, the Veteran's history was reviewed.  Physical examination revealed a .2 centimeter by 2.5 centimeter linear scar of the left side of the forehead.  The scar was superficial, without inflammation, edema, or keloid formation.  There was no abnormal texture, or abnormal pigmentation.  There was no underlying soft tissue loss.  The skin was not indurated or inflexible.  It was no adherent to underlying tissue, and had no other disabling effects.  The diagnosis was well-healed old oblique linear scar on the left side of the forehead with no disfigurement or limitation of motion, and no residuals.  

On VA examination in September 2010, the examiner noted that at the time of the in-service injury, there was no evidence or documentation of a skull fracture.  On physical examination, there was no evidence of bone abnormality, active infection, or constitutional signs of bone disease.  There was a well-healed oblique scar on the left forehead measuring 2.3 by .2 centimeters.  There was no disfigurement due to the scar, and no pain or tenderness.  There was no keloid formation or distortion.  There was minimal indentation on palpation of the scar.  The diagnoses were well-healed fracture of the left frontoparietal area of the skull with no residuals with the exception of a scar; and well-healed oblique scar without disfigurement or limitation of function.  

On VA examination in November 2011, the Veteran's history was reviewed.  He denied numbness, tingling, or burning.  Examination of the skull revealed that the head was normocephalic and atraumatic.  Examination of the skin revealed no evidence of neurologic breakdown.  The examiner concluded that there was no change in diagnosis, but that the condition was asymptomatic.  

On VA examination in April 2017, the diagnosis was residuals of left frontal skull fracture with scar.  The examiner noted that the scar on the Veteran's forehead was painful.  There was no instability.  The scar measured 3.5 by .1 centimeter.  There was no abnormal pigmentation or texture.  There was no tenderness to palpation.  There was no indication of gross distortion or asymmetry of facial features, or visible or palpable tissue loss.  There was no limitation of function.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms associated with the scar.  

Having reviewed the evidence pertaining to this claim, the Board concludes that a 10 percent evaluation is warranted for the entire period on appeal.  In this regard, the Board observes that no examination was provided to assess the Veteran's forehead scar until March 2006, at which time the examiner noted palpable indentation of the scar.  This characteristic has been noted during examination over the course of this appeal.  In light of the time that has passed since the in-service injury that caused the left forehead scar, it is reasonable to conclude that the palpable indentation noted in 2006 was present at the time the Veteran filed his petition to reopen.  Thus, affording reasonable doubt to the Veteran, the Board has determined that a 10 percent evaluation is warranted for the entire period on appeal, based on this one characteristic of disfigurement.  

However, an evaluation in excess of 10 percent is not warranted at any time.  While indentation of the scar has been noted, as discussed fully above, no examiner has identified any other disfiguring effect related to the left forehead scar that would allow a higher evaluation under Diagnostic Code 7800.  Moreover, there is no instability, pain, or limitation of motion associated with this scar.  Thus, a higher evaluation is not warranted.  


Evaluation of Right Knee

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Traumatic arthritis will be rated as degenerative arthritis under Diagnostic Code 5010.

Ankylosis of the knee warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees.  If ankylosis is in flexion between 20 and 45 degrees, a 50 percent evaluation is warranted.  If ankylosis is extremely unfavorable at an angle of 45 degrees or more, a 60 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Recurrent subluxation or lateral instability of the knee is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.

A noncompensable evaluation is appropriate where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees.  A 30 percent rating is for assignment for extension limited to 20 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  Two of those GC opinions reflect that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

Another VA GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.

Diagnostic Code 5055 provides criteria for evaluating impairment arising from the prosthetic replacement of a knee joint. For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned. Thereafter, the minimum disability rating which may be assigned, post-knee replacement is 30 percent. A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity. With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).

	Prior to July 12, 2011

For the period prior to July 12, 2011, the Veteran was in receipt of two separate 10 percent evaluations for his right knee disability.  A 10 percent evaluation was assigned to internal derangement of the right knee under Diagnostic Code 5257 for instability, and a separate 10 percent evaluation was assigned to internal derangement of the right knee with arthritis, under Diagnostic Code 5003-5260, for arthritis with limitation of flexion.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27. 

On VA examination in September 2003, the Veteran complained of constant pain, stiffness, and weakness.  He endorsed giving out of the knee.  The examiner noted that there were no flare-ups reported.  The Veteran indicated that he had undergone Cortisone injections, and that he took Naprosyn; he denied use of a brace.  He stated that when he worked, he lost no time due to the knee disability.  He noted that he could walk one half block.  He reported that he had been unemployed since 1990 due to a back condition.  Physical examination revealed no sign of abnormal weight bearing.  The appearance of the knees was within normal limits.  Range of motion testing revealed 150 degrees of flexion with pain at 100 degrees.  Extension was to zero degrees with no pain.  There was no ankylosis.  Drawer test was slight on the right.  There was a slight degree of instability on McMurray's on the right.  There was no evidence of recurrent subluxation, joint effusion, or crepitus.  There was slight locking pain on the right.  X-rays revealed intraarticular bodies in all three compartments of the right knee.  The diagnosis was internal derangement of the right knee with intra-articular abnormalities.  

On VA examination in October 2004, the Veteran's history was reviewed.  Physical examination revealed posture and gait within normal limits.  There was no sign of abnormal weight bearing.  The Veteran related that he sometimes used a cane for stability.  Range of motion testing revealed flexion to 120 degrees with pain at 120 degrees, and extension to zero degrees with no pain.  There was no ankylosis.  Drawer and McMurray testing were within normal limits.  There was tenderness on the medial aspect of the right knee.  There was no effusion or crepitus.  X-rays revealed mild osteoarthritis.  

On VA examination in March 2006, the Veteran's history was reviewed.  He noted that he had experienced worsening popping in his right knee joint.  He endorsed weakness, stiffness, swelling, and heat.  He stated that the knee gave way approximately three times per day.  He indicated that he had not noticed locking.  He noted that the only treatment he used was a homemade analgesic balm.  He endorsed flare-ups 12 times monthly, lasting for 25 to 30 minutes, precipitated by twisting movement and relieved only with rest.  He reported that he used a cane for stability purposes.  He noted that he worked in construction, delivering parts, which involved mainly sitting in his truck.  He denied performing physical labor.  He stated his belief that his knee did not interfere with his daily activities.  Physical examination revealed a normal gait, unaided by any device.  There was tenderness over the right knee medial joint line.  Flexion was to 140 degrees, with pain on extension back to zero degrees.  There was muscle spasm in the hamstring on extension, causing inability to repeat flexion and extension.  The joint was stable to varus and valgus force.  McMurray and Lachman were negative.  Anterior and posterior drawer were negative.  There was no objective sign of weakness, redness, effusion, or increased warmth.  There was a large amount of crepitus.  

A June 2009 VA treatment record indicates that the Veteran was seen for an initial visit.  He reported chronic, constant pain in his right knee of 8/10 intensity.  He noted that walking worsened his pain and made his knee swell.  

On VA orthopedic consultation in June 2009, the Veteran endorsed popping and catching of his right knee, as well as giving way.  Physical examination revealed full range of motion with no real localizing tenderness.  Rotation stress was mildly painful.  There was a pop over the lateral meniscus.  There was no ligament instability.  

In September 2009, the Veteran underwent arthroscopy for medial and lateral meniscus tears of the right knee.  The postoperative diagnosis was severe lateral compartmental osteoarthritic changes with moderately severe medial and patellofemoral osteoarthritic changes, torn medial and lateral meniscus.  

In February 2010, the Veteran was seen in follow-up.  He reported right knee pain.  He indicated that he had been evaluated for total knee replacement and was on a waiting list.  There was discomfort on full extension.  

On VA examination in September 2010, the Veteran's history was reviewed.  The examiner noted that meniscectomy was conducted in September 2009.  The summary of joint symptoms included pain, stiffness, weakness, and popping.  There were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis noted.  Physical examination revealed a normal gait.  The examiner indicated that there were no abnormal findings, including soft tissue swelling, edema, or effusion.  There was no weakness or instability.  There was mild tenderness on the lateral side above the knee joint.  There were no abnormal movements or guarding.  McMurray's, Lachman's, and drawer tests were negative.  There was mild pain during movement, but the Veteran was noted to tolerate the pain.  Range of motion testing revealed flexion to 130 degrees, with pain at 120 degrees.  Extension was to zero degrees.  The Veteran had pain following repetitive motion, but no additional limitations.  There was no evidence of ankylosis.  The diagnosis was status post arthroscopic partial meniscectomy with degenerative changes of the right knee with mild loss of function.  

For this period, the 10 percent evaluation of right knee derangement with instability contemplates slight subluxation or lateral instability.  In order to warrant a higher evaluation, the Veteran's right knee disability must approximate the functional equivalent of moderate subluxation or lateral instability.  Such is not shown by the evidence of record.  Rather, the evidence pertaining to this period reflects no more than slight instability, despite the Veteran's reports of giving way.  In fact, while the Veteran reported giving way approximately three times per day on examination in March 2006, physical examination revealed a stable joint.  Subsequent examinations also revealed a stable right knee joint.  Thus, it cannot be stated that right knee internal derangement with instability more nearly approximates the criteria for a 20 percent evaluation.  

The 10 percent evaluation for internal derangement of the right knee with arthritis contemplates the presence of periarticular pathology and painful motion on flexion.  It also contemplates limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, the Veteran's right knee osteoarthritis must approximate the functional equivalent of limitation of flexion to 30 degrees.  Such is not shown by the evidence of record.  Rather, the evidence pertaining to the appeal period reflects that flexion was limited, at worst, to 100 degrees by pain on examination in September 2003.  Thus, the Board finds that the 10 percent evaluation on the basis of arthritis with painful flexion is appropriate for this period.

The Board accepts that the Veteran has experienced functional impairment, pain, and pain on motion.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible and has considered the functional impact of the Veteran's pain.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for higher evaluations under diagnostic codes pertinent to the knee when considering such factors as pain, weakness, fatigue, lack of endurance and incoordination.  In essence, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the evaluations currently assigned are appropriate.  Moreover, a separate rating for extension of either knee is not warranted as the Veteran does not have limitation of extension to 10 degrees, even upon consideration of the DeLuca factors as discussed above.

	From July 12, 2011

The Veteran underwent right total knee replacement on July 12, 2011.  Fourteen days later, he was seen in follow-up.  He indicated that he was doing well.  Physical examination revealed full extension and 110 degrees of flexion.  There was minimal swelling.  In October 2011, the Veteran reported that he was happy with the results of his surgery.

On VA examination in November 2011, the Veteran's history was reviewed.  He reported occasional stiffness.  Physical examination revealed 5/5 strength on flexion and extension.  There was no muscular paralysis, weakness, atrophy, or loss of tone.  Gait was normal.  Range of motion testing revealed pain at five degrees of extension and at 10 degrees of flexion.  The examiner noted less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and disturbance of locomotion on the right.  

In September 2012, the Veteran reported occasional pain during a VA orthopedic clinic appointment.  Physical examination was unable to elicit the clicking reported by the Veteran.  Range of motion was from zero degrees of extension to 120 degrees of flexion.  The knee was stable to anteroposterior and varus/valgus stress.  

On VA examination in April 2017, the Veteran's history was reviewed.  The diagnosis was right total knee arthroplasty.  The Veteran denied flare-ups.  Physical examination revealed zero degrees of extension and 125 degrees of flexion.  There was no pain noted on examination.  There was no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no additional loss of function or range of motion following repetitive use.  The examiner concluded that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.  Muscle strength was 5/5.  There was no atrophy.  There was no ankylosis.  There was no history of recurrent subluxation or lateral instability, and no recurrent effusion.  X-rays revealed total knee arthroplasty with no complications.  

Having reviewed the evidence pertaining to this claim, the Board concludes that the currently assigned 30 percent evaluation for right knee total arthroplasty is appropriate.  This is the minimum evaluation for impairment arising from prosthetic replacement of a knee joint.  A higher evaluation requires evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Here, there is no indication of severe painful motion or any other chronic residual productive of functional impairment.  Rather, the April 2017 VA examination report reflects no atrophy, ankylosis, instability, or effusion.  X-rays revealed total knee arthroplasty with no complications.  

The Board has also considered whether separate compensable evaluations might apply under the other various criteria for evaluation of knee disability and result in a higher evaluation.  Notably, during examination in November 2011, range of motion was markedly limited by pain; however, the Board observes that this was during the period when the Veteran was in receipt of a 100 percent evaluation for convalescence purposes following his total knee arthroplasty.  The post-surgical evidence does not otherwise indicate chronic residuals, ankylosis, or compensable limitation of motion that might be separately evaluated. 

The Board accepts that the Veteran has experienced functional impairment, pain, and pain on motion.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible and has considered the functional impact of the Veteran's pain and instability.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for higher evaluations under diagnostic codes pertinent to the knee when considering such factors as pain, weakness, and incoordination.  In essence, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the evaluation currently assigned to the Veteran's total right knee arthroplasty is appropriate.


ORDER

For the period prior to March 15, 2006, an evaluation of 10 percent for left frontal skull fracture with residual scarring is granted, subject to the regulations controlling the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for left frontal skull fracture with residual scarring is denied.

For the period prior to July 12, 2011, entitlement to an evaluation in excess of 10 percent for internal derangement of the right knee with instability is denied.

For the period prior to July 12, 2011, entitlement to an evaluation in excess of 10 percent for internal derangement of the right knee with arthritis is denied.

Entitlement to an evaluation in excess of 30 percent for right knee total arthroplasty is denied.


REMAND

The Veteran seeks a total evaluation based on unemployability due to his service-connected disabilities (TDIU).  Notably, in January 2015, the Board granted service connection for headaches.  The Board also remanded the issue of entitlement to a TDIU so that examinations could be carried out to assess the impact of the Veteran's service-connected disabilities on his employability.  In a December 2015 rating decision, the AOJ issued a rating decision which carried out the grant of service connection for headaches, assigning a 30 percent evaluation.  

Generally, under 38 C.F.R. § 3.340 (a)(1), total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. Total disability may or may not be permanent.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  Under 38 C.F.R. § 4.16(b), a TDIU might be awarded even if the requisite schedular criteria is not met if a claimant is nevertheless shown to be "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities". 

While the appeal was in remand status, various examinations were carried out.  The Board has reviewed the examination reports, and has concluded that opinions regarding the Veteran's knee, left forehead scars, and psychiatric disorder are adequate.  However, in April 2017, a VA examiner indicated that the only service-connected condition that limited employment was headaches.  As noted, this disability is evaluated as 30 percent disabling, and as such does not meet the criteria for consideration of a TDIU pursuant to 38 C.F.R. § 4.16(a).  
In light of the evidence indicating an impact on the Veteran's employability caused by the Veteran's service-connected headaches, the Board concludes that the question of whether he is unemployable due to his headaches must be submitted to the Director, Compensation and Pension Service for extraschedular consideration.  In this regard, in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court indicated that the Board has no authority to award a TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Because there is evidence of unemployability due to the service-connected headaches, the Board concludes that this case should be referred for extraschedular consideration. 
In light of the above discussion, the Board has determined that additional development is required.

1.  Refer the issue of entitlement to a TDIU to the Director, Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 4.16 (b).  The AOJ must include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors bearing on the issue.

2.  Readjudicate the Veteran's TDIU claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


